Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 1 of 12 PageID #: 1681



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

MERS KUTT                                     §
                                              §
V.                                            §       NO. 2:19-CV-316-RWS
                                              §       (ORAL ARGUMENT REQUESTED)
APPLE INC. ET AL                              §

             MOTION TO DISMISS OF DEFENDANT DELL INC. AND ITS CEO

       Defendant Dell Inc. and its CEO1 file this Motion to Dismiss. Mr. Kutt’s Complaint

(Plaintiff’s Amended Complaint [Dkt. 20]) against Dell Inc. and its CEO (the “Dell

Defendants”) should be dismissed because, even liberally construed, it falls far short of

satisfying settled pleading standards, misjoins defendant Dell, and was not timely served. To

pass muster under Rule 12(b)(1) or 12(b)(6),2 a complaint must allege enough facts to state a

claim to relief that is plausible on its face. Among other fatal procedural infirmities, Mr. Kutt’s

Complaint fails to do so.

       Amidst a host of vague, conclusory, and irrelevant allegations, the Complaint purports to

accuse Dell and its CEO of infringement of U.S. Patent No. 5,506,981 (“the ’981 patent”). But

the ’981 patent expired more than six years ago, and as a result, injunctive relief is unavailable

and any possible claims for damages are time-barred under 35 U.S.C. § 286. Courts routinely

dismiss such time-barred claims.

       This Court should therefore dismiss the claims against the Dell Defendants with

prejudice.



1
  Although the Plaintiff’s caption in its Amended Complaint purports to sue “Dell Inc., and
CEO,” Plaintiff does not identify the “CEO” by name anywhere in the Amended Complaint.
2
  Venue as to Dell Inc. and its CEO is also improper. Because of the nature of this case, the
number of defendants herein, and to preserve judicial resources, Dell has not asserted improper
venue as a basis for dismissal.

                                                  1
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 2 of 12 PageID #: 1682



                                      I.          BACKGROUND

        Mr. Kutt is a serial litigant. As other Defendants herein have noted, he is a litigant in

search of a court with a different outcome than his previously, wholly unsuccessful outcomes.

The Complaint asserts the ’981 patent against Dell and over 40 other defendants, with defendants

divided into four Groups. Dell and its CEO are in the “Group B” defendants accused only of

patent infringement. Complaint [Dkt. 20] at ¶¶ 213-236. Specifically, Mr. Kutt appears to

accuse the D e l l Defendants of direct infringement, inducement, and willfulness. See, e.g.,

id. at 213-236.

        Mr. Kutt appears to believe that every modern computing system infringes. See, e.g.,

Compl. at p. 63-64 ¶ 222 (allegedly infringing products include “microprocessor chips,

processors, mother- boards, logic boards, and personal computers in all form factors and sizes,

as well as cell phones and other consumer products that include tinier versions of a PC”). As

relief, Mr. Kutt seeks damages and a finding that this is an exceptional case warranting

attorneys’ fees under 35 U.S.C. § 285. Mr. Kutt does not seek injunctive relief.

                                II.        STATEMENT OF ISSUES

        1.     This Court should dismiss Mr. Kutt’s patent-infringement claims with prejudice

under Rule 12(b)(6) because the ’981 patent expired more than six years before Mr. Kutt filed

suit.

        2.     This Court should dismiss Mr. Kutt’s claims with prejudice under Rules 12(b)(1)

and 12(b)(6) because the allegations lack merit on their face.

        3.     This Court should also dismiss Mr. Kutt’s Complaint for improper joinder of

parties and a failure to timely serve Dell.

                                           III.   ARGUMENT

        Mr. Kutt’s Complaint suffers from multiple flaws, including incurable defects for which

                                                   2
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 3 of 12 PageID #: 1683



this Court should dismiss with prejudice. This suit should be dismissed now, at the threshold,

to avoid further waste of judicial and party resources.

       A.      Mr. Kutt’s Claims Against the Dell Defendants Should Be Dismissed with
               Prejudice Under Rule 12(b)(6).

       Under Federal Rule of Civil Procedure 12(b)(6), a party may challenge the sufficiency

of a complaint on the grounds it “fail[s] to state a claim upon which relief can be granted.” “[A]

complaint [does not] suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 554, 557 (2007)). Rather, it must contain sufficient factual allegations that, if accepted

as true, “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678; see also Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012) (same).

       Courts should dismiss complaints that offer only “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555; Bowlby,

681 F.3d at 219. Any “factual allegations must be enough to raise a right to relief above the

speculative level” and beyond a “sheer possibility” that the defendant has acted unlawfully.

Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678. These requirements apply to patent

infringement actions just as much as they apply to other civil cases. See McZeal v. Sprint Nextel

Corp., 501 F.3d 1354, 1356–57 (Fed. Cir. 2007) (applying Rule 8(a) and Twombly to complaint

for patent infringement).

               1.      Mr. Kutt Cannot State a Claim for Relief under Patent Law Because
                       the ’981 Patent Expired More Than Six Years Before He Filed Suit.

                       a.         The ’981 Patent Expired on April 9, 2013.



                                                  3
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 4 of 12 PageID #: 1684



        Mr. Kutt accuses the Dell Defendants of infringing a patent that expired more than six

years ago. As the face of the ’981 patent shows, the application for that patent was filed on

October 1, 1993, as a continuation-in-part of a March 29, 1993 parent application, and the ’981

patent ultimately issued on April 9, 1996.

        The ’981 patent was filed before June 8, 1995, so its term lasted for the greater of (a) 17

years from the date the patent issued, or (b) 20 years from its earliest effective filing date.

35 U.S.C. § 154(c)(1), (a)(2); MPEP § 2701. Since 17 years from April 9, 1996 (the issuance

date), provided a greater patent term than 20 years from March 29, 1993 (the priority date), the

term of the ’981 patent expired 17 years after issuance, on April 9, 2013. See 35 U.S.C. §

154(c)(1); 35 U.S.C. § 154(a)(2); Robert A. Matthews, Jr., 1 ANNOTATED PATENT DIGEST § 9:18

(2019) (“If the patent arose from a continuation, continuation-in-part, or a divisional

application, which claims the benefit of the earlier filing date of the United States parent

application, the application filing date for purposes of calculating the patent term is measured

from the filing date of the parent application.”); Clinicomp Int’l, Inc. v. Cerner Corp., No.

17cv2479-GPC(BLM), 2018 WL 2229364, at *4–7 (S.D. Cal. May 16, 2018) (20-year term for

a continuation-in-part is calculated from the filing date of the parent application). Mr. Kutt’s

alleged invention thus passed into the public domain on April 9, 2013, when it expired, and the

patent can no longer be infringed. See, e.g., 35 U.S.C. § 271 (infringement can only occur

“during the term of the patent”); Sears, Roebuck & Co. v. Stiffel Co., 376 U.S. 225, 230 (1964)

(“[W]hen the patent expires the monopoly created by it expires, too, and the right to make the

article—including the right to make it in precisely the shape it carried when patented—passes to

the public.”).

                       b.         Mr. Kutt Failed to Bring Suit Within Six Years of the
                                  Patent’s Expiration.



                                                  4
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 5 of 12 PageID #: 1685




       Mr. Kutt’s claim for damages for infringement is time-barred because he filed suit more

than six years after the patent expired. Although patentees may sue for past damages after a

patent expires, the Patent Act allows damages only for infringement that occurred in the six

years before the filing of the complaint: “Except as otherwise provided by law, no recovery

shall be had for any infringement committed more than six years prior to the filing of the

complaint or counterclaim for infringement in the action.” 35 U.S.C. § 286; see also Advanced

Tech. Incubator, Inc. v. Sharp Corp., No. 2:07-CV-468, 2009 WL 2460985, at *2 (E.D. Tex.

Aug. 10, 2009) (“A patentee can sue for damages up to six years after expiration.”); Gharb v.

Mitsubishi Elec. Corp., 148 F. Supp. 3d 44, 52 (D.D.C. 2015) (“A plaintiff cannot recover for

any infringing activity when the patent at issue expired more than six years prior to the filing of

the [c]omplaint.”) (internal quotation marks and citation omitted). Mr. Kutt’s damages claims

fall outside the recovery period because he filed suit in this Court on September 20, 2019

(Plaintiff’s Original Complaint [Dkt. 1]), more than six years and five months after the patent

expired on April 9, 2013.

       Courts have repeatedly dismissed patent infringement claims that were brought more

than six years after the patent expired. In Hemphill v. Johnson & Johnson, 919 F. Supp. 2d 48,

50 (D.D.C. 2013), for example, the district court calculated the 17- and 20-year terms under §

154(c)(1), considered the interplay between §§ 271 and 286, and concluded that all damages

claims by the plaintiff were time-barred because the patent-in-suit had expired:

               The Plaintiff can only recover for infringing conduct that took place
               (1) before the patent expired; and (2) within six years of the date the
               complaint was filed. … Because the patent expired more than six
               years prior to the filing of the Complaint, as a matter of law, the
               Plaintiff cannot recover for any purportedly infringing conduct.

Id. at 50–51. The court thus dismissed the complaint under Rule 12(b)(6) on grounds that the


                                                  5
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 6 of 12 PageID #: 1686



plaintiff’s claims were untimely as a matter of law, id., and the Federal Circuit affirmed,

550 F. App’x 890, 891 (Fed. Cir. 2014) (agreeing that “even if J & J had infringed the ’720

patent before its expiration in 2002, recovery was time-barred when Hemphill sued in 2012.”).

In Gharb, the court similarly cited the six-year recovery period of § 286 and dismissed the

complaint under Rule 12(b)(6) where plaintiff had filed more than 6 years after expiration of the

patent-in-suit. 148 F. Supp. 3d at 52 (“Because the ... patent[-in-suit] expired on April 22,

2007, the six-year period in which Mr. Gharb could assert a valid claim for infringement and

recover monetary damages elapsed on April 22, 2013. Therefore, Mr. Gharb’s complaint ...,

filed on March 2, 2015, [wa]s almost two years too late.”).

       Other courts have reached the same conclusion on early summary judgment motions. In

Korsinsky v. Microsoft Corp., No. 04CV2695 (SLT)(LB), 2005 WL 1123769, at *3 (E.D.N.Y.

Mar. 31, 2005), the defendant brought a motion to dismiss, which was converted into a motion

for summary judgment because information outside the pleadings was necessary to determine

whether the patent had expired for failure to pay maintenance fees. The district court granted

summary judgment of non-infringement on grounds that “the six-year statute of limitations

applicable to patent infringement actions has long since expired and Plaintiff’s claim is now

time-barred.” The Federal Circuit affirmed. 198 F. App’x 931 (Fed. Cir. 2006). In Owens v.

Southland Mower Co., No. CIV-06-302-FHS, 2006 WL 2707683, at *2 (E.D. Okla. Sept. 18,

2006), the defendant first raised the defense in its Answer, then followed up with a summary

judgment motion the following week, before any discovery occurred and when the case had

been pending less than a month. The district court granted summary judgment for the

defendant, holding that “a claim for patent infringement must be evaluated in light of the six-

year damages limitations period set forth under 35 U.S.C. § 286” and that “since Owens’ rights




                                                 6
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 7 of 12 PageID #: 1687



in the ’108 Patent expired prior to the six-year damages limitations provision of 35 U.S.C. §

286, Owens is barred from recovering damages for patent infringement.”

       The Court should therefore dismiss all of Mr. Kutt’s claims against the Dell

Defendants—whether for direct, indirect, or willful infringement—as untimely. See, e.g.,

Hemphill, 550 F. App’x at 891 (upholding dismissal with prejudice under Rule 12(b)(6) where

repeat pro se plaintiff brought suit more than six years after patent expiration).

               2.      To the Extent Mr. Kutt Asserts Any Non-Patent Claims Against the
                       Dell Defendants, Those Claims Should Also Be Dismissed.

       Mr. Kutt appears to assert only patent claims against Dell and its CEO. Dell and its CEO

are listed as “Group B” defendants, and those defendants are only accused of direct, indirect, and

willful patent infringement. Although the Complaint includes generalized allegations of

“criminal acts,” “scams,” and “secrets and lies” supposedly perpetrated by various defendants,

these do not appear to be formal causes of action, and in any case do not satisfy the pleading

requirements of Twombly and Iqbal. To the extent the Court concludes that Mr. Kutt has alleged

any non-patent causes of action against Dell or its CEO, those claims should also be dismissed

under Rule 12(b)(6).

         B.    Alternatively, the Complaint Should Be Dismissed for Additional Grounds
               Under Rule 12(b)(6)

       Dismissal of a complaint under Rule 12(b)(6) is appropriate if it fails to “state a claim for

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule

12(b)(6) dismissal is also appropriate when claims are “clearly baseless, including claims

describing fantastical or delusional scenarios.” Starrett v. United States Dep’t of Def., 763 F.

App’x 383, 383-84 (5th Cir. 2019) (internal quotations omitted). This Court and others have




                                                  7
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 8 of 12 PageID #: 1688



dismissed implausible allegations with prejudice, and without an opportunity to replead. See,

e.g., Johnson v. Zuckerberg, No. 2:17-CV-00261-JRG-RSP, 2017 U.S. Dist. LEXIS 187293, at

*4 (E.D. Tex. Oct. 7, 2017) (noting that a complaint may be dismissed where it contains

allegations that are “fanciful, fantastic, and delusional,” or when the factual allegations “rise to

the level of the irrational or the wholly incredible”) (internal quotations omitted).

       Plaintiff’s complaint is dotted with allegations of a vast hidden conspiracy comprised of

Dell and other defendants in this case. The conspiracy—a “scam” of “secrets and lies”—

threatens “the survival of the world” and is said to be the underlying cause of “nuclear warfare,”

“terrorists,” and “global warming.” The conspirators are also alleged to have committed vague

and unspecified violations of antitrust laws, breach of agreements, obstruction, and theft. For

this alleged conduct, Plaintiff claims he is owed hundreds of billions of dollars in damages.

These are fantastical or delusional allegations, the kind of which are appropriate for dismissal

under Rule 12(b)(6). As this Court recognized in Johnson, even a pro se plaintiff has no license

to file suits that “harass others, clog the judicial machinery with meritless litigation, and abuse

already overloaded court dockets.” Johnson, 2017 U.S. Dist. LEXIS 187293, at *2.

       Further, the Complaint provides no fair and reasonable notice of what is accused of

infringement, much less any explanation of how any Dell product infringes. The Complaint

contains not a single allegation directed specifically to Dell; rather, it lumps Dell with numerous

other Defendants in a purported “Group B” and alleges the group as a whole infringes by

making, using, and selling unspecified PCs and smart consumer products. None of this meets

the pleading requirements of Iqbal and Twombly. See Chapterhouse LLC v. Shopify, Inc., No.

2:18-CV-300- JRG, 2018 WL 6981828, *1 (E.D. Tex. Dec. 11, 2018) (dismissing complaint for

patent infringement that did no more than make conclusory statements without providing the



                                                  8
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 9 of 12 PageID #: 1689



factual support to meet the Iqbal/Twombly standard). A single conclusory statement accusing

an amorphous group of patent infringement upon information and belief without any supporting

factual allegations is simply insufficient to satisfy the pleading standard or provide fair notice.

See Security Profiling, LLC v. Trend Micro Am., Inc., No. 6:16-CV-1165-RWS, 2017 WL

1950810 at *1 (E.D. Tex. May 11, 2017) (“[S]keletal allegations” that merely list the statutory

elements without providing any supporting facts “do not meet the particularized pleading

requirements set forth in Iqbal and Twombly to sufficiently state a claim for relief.”). The

Complaint lacks any basic explanation of how Dell infringed the ’981 patent or otherwise

wronged Plaintiff and should be dismissed under Rule 12(b)(6).

       C.      Alternatively, the Complaint Should Be Dismissed Under Rule 12(b)(1) for
               Lack of Subject Matter Jurisdiction
       In the alternative to Rule 12(b)(6) dismissal, the Complaint should be dismissed under
Rule 12(b)(1) for lack of federal subject matter jurisdiction. Dismissal under Rule 12(b)(1) is

appropriate where the allegations lack merit on their face. See Smith v. Osborne, No. 4:18-CV-
906-ALM, 2019 WL 4383337, at *2-3 (E.D. Tex. Aug 18, 2019), report and recommendation

adopted, 2019 WL 4345735 (E.D. Tex. Sept. 12, 2019). Plaintiff alleges he is the victim of a

vast conspiracy between giant companies and academics like IEEE that are “keeping secrets
and spreading lies” to “rewrite history” and “hoard patents.” These conspiracy theories based

upon farfetched and tenuous allegations are just like those dismissed in Smith as “clearly
outside the realm of reality.” Smith, 2019 WL 438337, at *3 (dismissing complaint that alleged

a conspiracy involving public officials, federal agencies, coworkers, and neighbors). Dismissal of

the Complaint under Rule 12(b)(1) is alternatively warranted.
       D.      The Complaint Should Be Dismissed for Misjoinder.

       “[A]ccused infringers may not be joined in one action as defendants ... based solely on

allegations that they each have infringed the patent or patents in suit.” 35 U.S.C. § 299(b). Under

35 U.S.C. § 299(a), accused infringers may only be joined if:


                                                   9
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 10 of 12 PageID #: 1690



                (1) any right to relief is asserted against the parties jointly, severally,
                or in the alternative with respect to or arising out of the same
                transaction, occurrence, or series of transactions or occurrences
                relating to the making, using, importing into the United States,
                offering for sale, or selling of the same accused product or process;
                and (2) questions of fact common to all defendants or counterclaim
                defendants will arise in the action.

        Mr. Kutt’s Complaint contains no facts that indicate that his claim against Dell arises out

 of the same transaction or occurrence or that common questions of fact will arise with the claims

 against the other Defendants. To the contrary, the Complaint alleges that the infringing products

 include “microprocessor chips, processors, motherboards, logic boards, and personal computers

 in all form factors and sizes, as well as cell phones and other consumer products that include

 tinier versions of a PC,” Compl. ¶ 222. Because Mr. Kutt accuses each defendant of

 infringement based on its own product offerings, with no showing of similarity between them,

 Dell has been improperly joined with over 40 other Defendants.

        This Court has the authority to dismiss based on improper joinder. “If parties are

 ‘misjoined’ under § 299, then Fed. R. Civ. P. 21 provides a remedy. ‘On motion or on its own,

 the court may at any time, on just terms, add or drop a party.’” Team Worldwide Corp. v. Wal-

 Mart Stores, Inc., 287 F. Supp. 3d 651, 653 (E.D. Tex. 2018) (internal citation omitted); see also

 Digitech Image Techs., LLC v. Agfaphoto Holding GmbH, No. 8:12-CV-1153-ODW(MRWx),

 2012 WL 4513805, at *5 (C.D. Cal. Oct. 1, 2012) (granting motion to sever and dismiss). The

 Court should exercise its authority and dismiss the case.

        Dismissal is appropriate here because severance and transfer would be impracticable and

 would not serve the interests of justice. See 28 U.S.C. § 1406. Mr. Kutt has sued over 40

 corporate defendants, in addition to several of their CEOs and other individuals. Severing the




                                                   10
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 11 of 12 PageID #: 1691



 cases and transferring to the proper venues would require a venue analysis for every defendant.

 The Court should not be burdened with this analysis. The appropriate remedy is dismissal.3

        Notably, Mr. Kutt has already been cautioned twice about improper venue and

 misjoinder. See Nos. 1:15-cv-01657-LMB-IDD (E.D. Va.), D.I. 12 (Dec. 17, 2015); 1:17-cv-

 00081-LMB-IDD (E.D. Va.), D.I. 6 (Jan. 24, 2017). In both cases, Mr. Kutt filed a complaint

 substantially similar to the Complaint here. And in both cases, the Eastern District of Virginia

 dismissed Mr. Kutt’s complaint for improper venue and misjoinder. No. 1:15-cv-01657-LMB-

 IDD (E.D. Va.), D.I. 12 (Dec. 17, 2015) (dismissing complaint sua sponte for misjoinder under

 35 U.S.C. § 299 and improper venue where defendants “range from major technology companies

 to big box and online retailers to plaintiff’s condominium association and building managers,

 [and] are not alleged to have taken part in the same transaction or occurrence” and “not one of

 the 39 named defendants is headquartered in this district or resides in this district”); Order, 1:17-

 cv-00081-LMB-IDD (E.D. Va. Jan. 24, 2017), ECF No. 6 (dismissing complaint sua sponte

 because the suit was “nearly identical” to Mr. Kutt’s earlier suit and the complaint “suffers from

 the same defects as were pointed out to plaintiff in that dismissal Order”).

        Mr. Kutt’s Complaint here suffers from the same defects that were twice fatal to his case

 in the Eastern District of Virginia.

        E.      The Complaint Should Be Dismissed Under Rule 12(b)(5) For Failure to
                Properly Serve

        Plaintiff’s original complaint was filed September 20, 2019, and Plaintiff’s 90-day

 deadline to effectuate service under Federal Rule of Civil Procedure 4(m) expired on December



 3
  Although “[m]isjoinder of parties is not a ground for dismissing an action” in its entirety, Fed.
 R. Civ. P. 21, the Court here could dismiss as to all but the first-named party based on
 misjoinder, then evaluate venue for the remaining party (Apple Inc.).



                                                  11
Case 2:19-cv-00316-RWS Document 62 Filed 01/16/20 Page 12 of 12 PageID #: 1692



 19, 2019. Dell was not served until December 26, 2019. Because Dell was not properly served

 within 90 days of the filing of this lawsuit, dismissal is appropriate. See Fed. R. Civ P. 4(m);

 Styles v McDonalds Rest., No. 4:17-cv-791-ALM CAN, 2019 WL 2266636, at *5 (E.D. Tex.

 Jan. 28, 2019), report and recommendation adopted, 2019 WL 1219117 (E.D. Tex. Mar. 15

 2019) (granting motion to dismiss under Rule 12(b)(5) for failure to properly serve the

 defendant).

                                      IV.     CONCLUSION

        Dell and its CEO respectfully request that this Court dismiss Mr. Kutt’s claims with

 prejudice under Rules 12(b)(1), 12(b)(5), and/or 12(b)(6).

                                                       Respectfully submitted,

                                                       /s/ Deron R. Dacus
                                                       Deron R. Dacus
                                                       State Bar No. 00790553
                                                       The Dacus Firm, P.C.
                                                       821 ESE Loop 323, Suite 430
                                                       Tyler, TX 75701
                                                       Phone: (903) 705-1117
                                                       Fax: (903) 581-2543
                                                       ddacus@dacusfirm.com




                                  CERTIFICATE OF SERVICE
         The undersigned certifies that on this 16th day of January, 2020, all counsel of record
 who are deemed to have consented to electronic service are being served with a copy of this
 document through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel
 of record will be served by a facsimile transmission and/or first class mail.


                                                       /s/ Deron R. Dacus
                                                       Deron R. Dacus




                                                 12
